Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2014

                                       No. 04-14-00713-CR

                              Ex Parte Anthony Ray PERRYMAN,
                                           Appellant

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10581
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
                                                 \
        Appellant filed a notice of appeal on September 15, 2014, indicating a desire to file an
appeal from a September 8, 2014, order of the trial court denying a “petition for writ of habeas
corpus for recusal.” The clerk’s record does not contain a petition for a writ of habeas corpus or
a ruling on the merits of a petition. Nor does the record contain a judgment against Perryman or
other appealable order of the trial court. See TEX. R. APP. P. 26.2.

        We therefore order a response due November 3, 2014, showing why this appeal should
not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond within the
time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental
clerk’s record is necessary to show this court’s jurisdiction, appellant must file a written request
with the clerk, specifying the pleadings and orders to be included. Appellant must file a copy of
any such request with this court.

       All deadlines in this matter are suspended until further order of the court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court